DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koike et al. (U.S. 2006/0153482, hereafter referred to as Koike).
	Regarding claims 1 and 11, Koike teaches a hub assembly comprising: 
an inner hub 2 rotatable about a central axis and having opposing inboard and outboard axial ends, a radial flange extending outwardly from the outboard axial end and connectable with the wheel, an inner circumferential surface defining a central bore for receiving the shaft, and an opposing outer circumferential surface, the outer surface providing an inboard inner race and an outboard inner race 5 spaced axially from the inboard inner race (see figure 2); 
an outer hub 1 disposed about the inner hub, connectable with the chassis and having inboard and outboard axial ends, an outer circumferential surface and an inner circumferential surface, the inner surface providing an inboard outer race, an outboard outer race spaced axially from the inboard outer race, and a central surface section extending between the inboard and outboard outer races (see figure 2); 
a first set of rolling elements 3 disposed between the inboard inner race and the inboard outer race; a second set of rolling elements 3 disposed between the outboard inner race and the outboard outer race (see figure 2); 
and at least one sensor 22 disposed on the central surface section of the outer hub.
Regarding the limitation, ’configured to sense strain within the outer hub generated by the rolling elements’, it has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. it does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.
Regarding claim 2, Koike further teaches wherein the at least one sensor 22 includes a plurality of the sensors each disposed on the central surface section and spaced apart circumferentially about the central axis (see figure 2, 5B).
Regarding claim 9, Koike further teaches wherein the outer hub has a radially- inwardly extending central projection 47, the projection providing the central surface section, a shoulder of the inboard outer race and a shoulder of the outboard outer race, the central surface section extending axially between first and second shoulders (see figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Koike.
Regarding claim 10, Koike teaches wherein the sensor is a sensor which measures strain. Koike does not explicitly teach that the strain sensor is a strain gauge.
However, it would have been an obvious matter of design choice to use a strain gauge since applicant has not disclosed that the strain gauge solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the strain sensors taught in Koike.
Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027. The examiner can normally be reached Monday-Thursday, 10-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMEL E WILLIAMS/               Examiner, Art Unit 2855